Citation Nr: 1545426	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-18 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than August 25, 2010, for the grant of a 10 percent evaluation for the Veteran's service-connected right knee disability.

2.  Entitlement to a rating in excess of 10 percent disabling for the Veteran's service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2013, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO.  The electronic claims file contains transcript of the hearing.

The record contains VA treatment records through June 2015 and other evidence that have not been considered by the RO.  These records and other evidence are not pertinent to the issue being decided on the merits, so remand for a Supplemental Statement of the Case with regard to that issue is not necessary.  38 C.F.R. §§ 19.31(b) and 20.1304(c).  With respect to the increased rating claim, the matter is being remanded for an updated examination and readjudication, so the Veteran will obtain the benefit of initial review of that evidence by the RO.

The issues before the Board may be phrased in various manners.  The Board has retained the distinction, made by the Veteran in his June 2011 Form 9, between a claim of entitlement to an earlier effective date for the increased (10 percent) rating assigned for his right knee disability and entitlement to a rating in excess of 10 percent for the period on appeal.  This characterization of the issues most accurately reflects the Veteran's point of disagreement with the determinations made in decisions below.  See October 2010 Rating Decision; November 2010 Notice of Disagreement; and January 2013 Supplemental Statement of the Case (SSOC).  This characterization also allows the Board to address the earlier effective date claim without further delay due to remand for development of evidence not pertinent to that aspect of the Veteran's right knee claim.

The Board notes that the Veteran filed a July 2015 Notice of Disagreement with respect to the June 2015 Rating Decision denying a number of claims.  The RO has not yet issued a Statement of the Case regarding the appealed issues, but, due to the timing of this issue, the Board will not remand the matter under 38 C.F.R. § 19.9(c) at this time.

The issue of entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The June 2007 rating decision that denied a claim of entitlement to a compensable rating for the service-connected right knee disability was not appealed.

2.  The Veteran first filed an informal claim of entitlement to an increased, compensable rating for his right knee disability on July 15, 2010.

3.  It is first factually ascertainable on June 29, 2010, that the Veteran's right knee disability increased in severity sufficient to warrant a compensable rating.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  The criteria for an effective date of June 29, 2010, but no earlier, for the grant of entitlement to a 10 percent disability rating for the Veteran's service-connected right knee disability have been met.  38 U.S.C. § 5110 (West 2014); 38 C.F.R. §§ 3.155 and 3.400(o) (2015); see also 38 C.F.R. § 3.157 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

I.  Effective Date of Increased Ratings:  General Principles

Under 38 U.S.C.A. § 5110(a), the effective date of an increase in a veteran's disability compensation 'shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(b)(2) provides an exception to this general rule:  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

Thus, three possible dates may be assigned depending on the facts of an increased rating earlier effective date case:

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

See Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).

As to what constitutes a claim, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2015).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Further, under 38 C.F.R. § 3.157 (b)(1) (2015), a report of examination or hospitalization may constitute an informal claim.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).

The Veteran filed (via telephone contact) an informal claim for an increased rating for his service-connected right knee disability on July 15, 2010, and he filed a formal claim for an increased rating on August 25, 2010.  The currently-assigned effective date of his increased rating for his right knee disability is the date of the formal claim.  The Veteran argues that the effective date of his increased rating should be as early as 1982.  See November 2010 Notice of Disagreement; August 2013 Board Hearing Transcript.  Given this contention, the Board will consider the possibility that a prior claim was filed and not acted upon, or that a decision on a prior claim did not become final.

There are multiple prior adjudications of prior claims by the Veteran for an increased rating for his right knee disability.  See October 1983 Rating Decision; August 1994 Rating Decision; December 1998 Rating Decision; June 2007 Rating Decision; see also May 1981 Rating Decision (granting service connection, but assigning a noncompensable rating).  The most pertinent of these adjudications is the most recent, June 2007 rating decision, because, to the extent there were any outstanding claims for an increased rating for his right knee disability prior to that date, the June 2007 rating decision denying an increased rating for that disability constituted a final adjudication of those claims.  See, e.g., Jones v. Shinseki, 619 F.3d 1368, 1371-74 (Fed. Cir. 2010) ("a pending claim for benefits can be resolved by a later adjudication of an identical claim or a related claim because the later decision provides sufficient notice to the claimant that the pending claim has been finally resolved").  For completeness, the Veteran did not perfect an appeal to the Board with respect to any of the prior decisions, so there was no outstanding appeal either.  

The Veteran claimed entitlement to an increased evaluation in August 2006.  The RO denied the claim in a June 2007 rating decision.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the June 2007 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  There remained no pending claims for a compensable rating for the right knee disability.  See Jones, 619 F.3d at 1373.

The Veteran did not make any contact with VA expressing an intent to claim entitlement to an increased rating in between the June 2007 rating decision denying a compensable rating for the Veteran's right knee disability and his July 15, 2010, informal claim via telephone.  38 C.F.R. § 3.155(b)(1)(iii) (providing that an oral intent communicated to VA will be accepted as an informal claim where it is recorded in writing and other specified procedures are followed).  Importantly, the Veteran filed a formal application for an increased rating on August 25, 2010, which is the currently assigned effective date.

However, during the relevant time period, VA would accept an examination or hospitalization report as an informal claim if it met certain requirements.  38 C.F.R. § 3.157(a) (2014); but see Standard Claims and Appeals Forms, 79 Fed. Reg. 576601-01, 57675 (Sept. 25, 2014) (removing 38 C.F.R. § 3.157 effective March 24, 2015:  "VA has eliminated informal claims for increase or to reopen based on receipt of VA treatment, examination, or hospitalization reports, private physician medical reports, or state, county, municipal, or other government medical facilities to establish a retroactive effective date").  If the requirements were met, VA would accept the date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(1) (2014).

Here, the Veteran contacted his VA medical providers complaining of increased knee pain on December 29, 2009.  See December 2009 VA Telephone Encounter Note ("knee pain that has been worsening in the last 4 mos.  Certain movements increase pain.").  This note contains only the Veteran's report of increased knee pain and does not reflect any examination or treatment by a VA health professional.  Therefore, the Board finds that the December 2009 telephone encounter does not constitute a claim of entitlement to a compensable rating for the right knee disability under former 38 C.F.R. § 3.157.  See Massie v. Shinseki, 724 F.3d 1325, 1328 ("The report of examination must identify a specific, particular examination to qualify as an informal claim for increased benefits.").  To be clear, this contact does not indicate an intent to seek an increased rating, so is also not an informal claim under 38 C.F.R. § 3.155.

On January 8, 2010, as a result of that telephone encounter, however, the Veteran was seen by VA physician who noted reports of pain and "popping" and who documented a "small effusion" in the right knee.  See January 2010 VA Internal Medicine Note ("Patient presents with joint pain.  Involving knee pain bilaterally....Notes popping in knees and shooting pain."; "Knees, right with small effusion, no warmth or tenderness bilaterally").  To constitute an informal claim under section 3.157, this January 2010 examination "must indicate that the veteran's disability has worsened."  See Massie, 724 F.3d at 1328; see also 38 U.S.C. § 5110(b)(3) ("The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.").  
The most recent evaluation of the Veteran's disability prior to January 2010 took place at the March 2007 VA Examination.  At that examination, the examiner noted "mild arthritis of his right knee", as well as the Veteran's complaints of pain, but determined on physical examination that the Veteran had full range of motion and that there were no additional limitation of motion due to pain, weakness, fatigue, incoordination, or instability.  
While the symptoms noted in 2010 were not identical to those in 2007 and the Veteran reported subjective worsening, the January 2010 examination for treatment purposes did not document any loss of range of motion.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261.  The January 2010 evidence also did not establish, at least as likely as not, that the subjectively reported pain had an impact on functioning that justified a compensable rating and also did not document any objective findings indicative of painful motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) aff'd, 479 F. App'x 978 (Fed. Cir. 2012) (noting section 4.59, dealing with painful motion, does not require the presence of arthritis and must be addressed where raised by the record); 38 C.F.R. § 4.40, 4.45, and 4.59.  Again, it is the medical examination, not the Veteran's report, that is relevant when determining whether a treatment record constitutes an informal claim under 38 C.F.R. § 3.157.  See Massie, 724 F.3d at 1328.
A compensable rating also may be assigned where arthritis is established by X-ray findings and there is a limitation of motion "objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion."  See 38 C.F.R. § 4.59, 4.71a, DC 5003.  However, the January 2010 examination did not document either arthritis via diagnostic imaging or a limitation of motion that was "objectively confirmed" by other findings.  While a "small effusion" is noted, this finding is not enough, including in conjunction with the Veteran's reports of "popping" and pain, to conclude that there is a limitation of motion.  Moreover, the reference to arthritis is "likely arthritis", is not based on diagnostic imaging, and includes the possibility of inflammatory arthritis (i.e. arthritis that may be acute or of a different etiology than that noted in the medical history).  The Board is not authorized to independently evaluate the medical evidence to conclude, based on the findings of arthritis in 2003 and 2005, that the Veteran would, more likely than not, have had arthritis in January 2010.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments); see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed.Cir.2010) (holding that section 5110(b)(2), which is not subsection 5110(b)(3), requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date").  In any case, the January 2010 examination does not document a limitation of motion or other increase in symptoms beyond the Veteran's subjective reports.

The January 2010 examination does not provide evidence of an increase in the Veteran's knee disability that warranted a compensable rating, so cannot be the basis for assigning a January 2010 (or earlier) effective date.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.157 and 3.400(o)(2).

The next medical examination of the Veteran's right knee, also for treatment purposes, was performed by a VA physician on June 29, 2010.  The physician recorded the Veteran's complaints and, after physician examination, noted that the Veteran had knee pain with crepitus on extension, but without swelling or heat.  See June 2010 VA Primary Care Note ("knees without swelling or heat....+crepitus with extension...knee pain recurrent following surgeries").  Importantly, the June 2010 examination documented arthritis of the right knee joint based on X-rays taken the same day as the examination.  Viewing all of the evidence in the light most favorable to the Veteran, the Board finds that this examination for treatment purposes does establish an increase in disability.  This findings is based on the diagnosis of arthritis during the period within one year prior to the July 15, 2010, informal claim, the Veteran's credible complaints of increased pain and weakness in his right knee affecting his functioning, and the examiner's noting of crepitus on extension of that knee which the Board accepts in this case as an "objectively confirmed" finding which constitutes evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003.  Therefore, the June 2010 treatment note is the first record after June 2007, from which it is factually ascertainable that an increase occurred.  The Veteran is entitled to an effective date of June 29, 2010, for his increase in disability.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.157 and 3.400(o)(2).

Accordingly, entitlement to an effective date of June 29, 2010, but no earlier, for the Veteran's service-connected right knee disability is granted.

The Board reiterates that the Veteran's claim of entitlement to a rating in excess of 10 percent remains on appeal and is being remanded, so the merits of the assigned rating will not be discussed at this time.

Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In August 2013, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  The undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions including in September 2010 prior to the initial adjudication of his claim.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  Although the Veteran indicated at his August 2013 Board hearing that records reflecting ongoing private treatment  had not been associated with the claims file, he and his representative indicated that they would obtain the records and the Board left the record open for thirty (30) days to permit him to obtain those records.  In any case, that testimony indicates that the records ("current treatment") post-date the period under consideration (i.e. prior to the August 25, 2010, effective date that was appealed), so are not pertinent to that issue.  The Veteran has not identified any other relevant records not associated with the claims file.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

In making the above determination, the Board finds that the further development required with respect to the increased rating claim is not relevant to the earlier effective date portion of the claim.  This is because the development relates to medical evidence created and reflecting the Veteran's medical condition well after the assigned effective date.

VA also satisfied its duty to obtain medical examinations.  The Veteran was examined in October 2010 in connection with the claim on appeal.  The examination and opinion are adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Moreover, the examination was conducted shortly after receiving the Veteran's August 2010 formal claim, so the Veteran was not prejudiced with respect to the effective date claim by an unreasonable delay on the part of VA in affording him an examination.

VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.






ORDER

Entitlement to an effective date of June 29, 2010, but no earlier, for the grant of a 10 percent evaluation for the Veteran's service-connected right knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran's most recent VA examination with respect to his service-connected right knee disability was in October 2010.  Given the indications of worsening since the last VA examination over five (5) years ago, the Veteran is entitled to an updated VA examination.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims a disability is worse than when originally rated and the evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination); August 2013 Board Hearing Tr. at pp. 5-6 (testifying to frequent use of cane and knee brace), pp. 13-14 (alleging instability and giving out of the knee: "It's gotten worse as I get older"); see also October 2010 VA Examination (failing to mention use of a cane or instability, noting condition was "progressively worse" suggesting deterioration would continue); October 2014 VA Physical Therapy Note (indicating that right knee pain had worsened in the past year).

The Veteran also referred in his Board Hearing testimony to private medical records reflecting treatment for his right knee disability.  See August 2013 Board Hearing Tr. at pp. 17-18 ("Q. Does Kaiser have any record on your knees?  A.  Yes, they do.").  Pursuant to the Veteran's request, the Board held the record open for thirty (30) days to allow the Veteran to obtain and submit those records.  He has not submitted those records, nor has he requested VA assistance in obtaining those records.  Therefore, VA is under no further obligation, at this time, to assist in obtaining those records.  However, the Veteran may obtain and submit those records directly to the RO or, on remand, may identify the private treatment provider and request VA's assistance in obtaining the records.  See 38 C.F.R. § 3.159(c)(1).  In order to ensure the Veteran is adequately notified of the assistance available, the RO should send an appropriate notification letter to the Veteran.

In order to ensure the record is complete upon readjudication, the RO should also obtain any outstanding, pertinent VA clinical records generated since June 2015.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file any pertinent VA clinical records, including any such records from the VA Eastern Colorado Health Care System for the periods from June 2015 to the present.

2.  Contact the Veteran and request that he identify any and all medical providers who have provided medical treatment for his right knee disability since 2010.  The Veteran should be asked to provide new or updated authorizations for VA to obtain his complete medical records from the providers, if any, that he identifies.  If the identified records are not obtained, advise the Veteran of that fact and provide him an opportunity to obtain the records.

3.  After obtaining updated treatment records and any other development deemed necessary, schedule the Veteran for a physical examination to assess the severity of his current right knee disability.

4.  Thereafter, readjudicate the claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


